DISMISS and Opinion Filed July 21, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00549-CV

          LANDMARK MANAGEMENT GROUP, LLC, Appellant
                            V.
                   CHASE NICHOLS, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-02427-2022

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                            Opinion by Justice Reichek
      By unopposed motion filed July 18, 2022, appellant informs the Court that the

parties have settled their disputes and requests the appeal be dismissed. See TEX. R.

APP. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See id.




                                           /Amanda L. Reichek/
                                           AMANDA L. REICHEK
                                           JUSTICE


220549F.P05
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                  JUDGMENT

LANDMARK MANAGEMENT                         On Appeal from the 471st Judicial
GROUP, LLC, Appellant                       District Court, Collin County, Texas
                                            Trial Court Cause No. 471-02427-
No. 05-22-00549-CV         V.               2022.
                                            Opinion delivered by Justice
CHASE NICHOLS, Appellee                     Reichek, Justices Molberg and
                                            Garcia participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       As agreed by the parties, we ORDER that each party bear its own costs of
this appeal.


Judgment entered July 21, 2022.




                                      –2–